DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 30, 34 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 21, 30 and 35 of U.S. Patent No. 11,184,012, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
the present claims 21, 34, and 38 recite “other circuitry”, which is broader than “a processer based on execution of program instructions”, as recited in the respective claims of U.S. Patent No. 11,184,012; and
the present claims 30 recites “other circuitry is a processor configured to perform the one or more operations based on execution of program instructions while powered by the supply voltage”, which would have been within the scope of the processor, as recited in the respective claim 21 of U.S. Patent No. 11,184,012.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 25-27, and 32-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tobin et al. (US 7,965,068 B2).
Regarding Claim 21, equivalent method Claim 34, and equivalent non-transitory computer readable storage medium Claim 38, Tobin et al. discloses in Figures 3-4 an apparatus, comprising: 
sensor circuitry (Figure 3: 48, 50; Figure 4: 60, 62) configured to: 
monitor one or more characteristics of a supply voltage received from an output of a power supply (monitor REF); and 
detect an event corresponding to a change, in at least one of the one or more monitored characteristics of the supply voltage, that meets one or more pre-determined threshold supply voltage change parameters (where 48,62 compares REF with FB to generate ERR; where 50,62 adjusts RMP by ERR); and 
control circuitry (Figure 3, Figure 4: using 56, 70; where driver logic 56, 70 “generates the final switching control signals SC1, SC2 in response to the output from the comparator” (Col. 3, lines 25-26 and Col. 3, lines 58-50)) configured to, in response to detection of the event by the sensor circuitry, initiate a corrective action to increase clock cycle time, during a time interval, for one or more operations performed by other circuitry while powered by the supply voltage (where the ERR signal initiates correction through 56, 70 in order to generate the driver logic 54, 68 outputs).  

Regarding Claims 22, 35, and 39, Tobin et al. further teaches the apparatus, wherein the sensor circuitry is further configured to: 
monitor for multiple different voltage level thresholds of the supply voltage (where each comparator 62 monitors a different RMP1 through RMP4); and
detect the event based on occurrence of voltage levels of the supply voltage that meet the multiple different voltage level thresholds (where each RMP1 through RMP4 are compared to ERR).  

Regarding Claim 23. (New) The apparatus of claim 22, wherein the sensor circuitry includes: 
reference circuitry configured to generate multiple reference voltages corresponding to the different voltage level thresholds (64 and 66, which output RMP1 and RMP2); 
a first comparator circuit configured to compare the supply voltage with a first reference voltage (first comparator 62 which compares RMP1 with ERR); and 
a second comparator circuit configured to compare the supply voltage with a second reference voltage (second comparator 62 which compares RMP2 with ERR).  

Regarding Claims 25 and 36, Tobin et al. further discloses the apparatus, wherein the sensor circuitry is configured to store outputs of the first comparator circuit and the second comparator circuit over multiple cycles and detect the event based on the stored outputs (using driver logic 68).  

Regarding Claim 26, Tobin et al. further discloses the apparatus, wherein at least one of the multiple different voltage level thresholds is programmable (osc 52, 64is programmed by design and further programmed based in part on frequency variation 56, 70).  

Regarding Claims 27 and 37, Tobin et al. further discloses the apparatus, further comprising filter circuitry configured to filter measurements of the supply voltage, based on frequency, for comparison with one of the voltage level thresholds (using 56, 70).  

Regarding Claim 32, Tobin et al. further discloses the apparatus, wherein the one or more characteristics include an increase in supply voltage that exceeds a threshold rate and threshold magnitude (Col. 3, lines 30-40: discussing “a sudden increase or reduction in load current”).  

Regarding Claim 33, Tobin et al. further discloses the apparatus, wherein the apparatus is configured to control the power supply to increase current supply in response to detecting the event (Col. 3, lines 30-40: using circuitry 56).  

Allowable Subject Matter
Claims 24, 28-31 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 24, the prior art does not disclose, teach or suggest the apparatus, wherein the reference circuitry includes resistor ladder circuitry configured to convert a different supply voltage to the multiple reference voltages; in combination with all the other claimed limitations.  

Regarding Claim 28, the prior art does not disclose, teach or suggest the apparatus, wherein, to detect the event, the sensor circuitry is configured to compare outputs of a first voltage-controlled oscillator (VCO) powered by the supply voltage and a second VCO powered by a second supply voltage;
in combination with all the other claimed limitations.
Claim 29 is objected to for depending from Claim 28.

Regarding Claim 30, the prior art does not disclose, teach or suggest the apparatus, wherein the other circuitry is a processor configured to perform the one or more operations based on execution of program instructions while powered by the supply voltage; in combination with all the other claimed limitations.  

Regarding Claim 31, the prior art does not disclose, teach or suggest the apparatus, wherein the one or more pre-determined threshold parameters are associated with a load release event and wherein the control circuitry is configured to increase the clock cycle time prior to ringing of the supply voltage that results from the load release event and reduces the supply voltage; 
in combination with all the other claimed limitations.
.  
Regarding Claim 40, the prior art does not disclose, teach or suggest the non-transitory computer readable storage medium, wherein the reference circuitry includes resistor ladder circuitry configured to convert a different supply voltage to the multiple reference voltages; in combination with all the other claimed limitations.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/           Primary Examiner, Art Unit 2849